Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).


Double Patenting

3. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or non-provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 of instant application are non-provisionally rejected on the ground non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of application No. 16/262 837 (US Pat. 10986590). Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the co-pending application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Instant Application (17199344)
Application (16/262 837)
Claim 1: 
At least one non-transitory memory, storing computer-implementable instructions, which when executed by at least one processor, preform a method comprising: receiving, at a base station, a series of similar command messages from a user equipment; 

computing rates of the series of similar received command messages based on timestamps of the command messages, 

wherein the series of similar received messages comprises a first message with a first timestamp, a second message with a second timestamp, and a third message with a third timestamp, and 

wherein the rates of the series of similar received messages are based on differences between the first timestamp, the second timestamp, and the third timestamp; 

selecting a responsive action from a set of responsive actions based on the series of similar received command messages, 

wherein the responsive action is selected, at least in part, based on the computed rates of the series of similar received command messages; and implementing the selected responsive action by changing a behavior of the base station.
Claim 1: 
At least one non-transitory memory, storing computer-implementable instructions, which when executed by at least one processor, preform a method comprising: receiving, at a user equipment, a series of similar command messages from a base station; 


computing rates of the series of similar received command messages based on timestamps of the command messages, 

wherein the series of similar received messages comprises a first message with a first timestamp, a second message with a second timestamp, and a third message with a third timestamp, and 

wherein the rates of the series of similar received messages are based on differences between the first timestamp, the second timestamp, and the third timestamp; 

selecting a responsive action from a set of responsive actions based on the series of similar received command messages, 

wherein the responsive action is selected, at least in part, based on the computed rates of the series of similar received command messages; and implementing the selected responsive action by changing a behavior of the user equipment.



Claims are not identical; however, the scope of the invention are the same. Other claims are very similar to parent case claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD K TALUKDER/Primary Examiner, Art Unit 2648